Day, J.
I. The fact of sale by the treasurer, on the 19th day of November, 1863, is clearly shown.
The deed was executed in April, 1867. It is in proper form and. is prima facie evidence of the assessment, and conclusive evidence of the advertisement of sale. Rev., § 784; Allen v. Armstrong, 16 Iowa, 508; McCready v. Sexton & Son, 29 id. 356.
*563II. The evidence shows a due levy of taxes for the years 1858, 1859, 1861 and 1862. The records in the office of the proper officer do not show any order for the levy of taxes for the year 1860. The taxes being properly levied for four of the years for which the land was delinquent and sold, the fact that the records-show no levy for one year for which the land was sold does not invalidate the sale. Rev., § 762; Eldridge v. Kuehl, 27 Iowa, 160; Rhodes v. Sexton & Son, 33 id. 510.
III. There is a proper warrant to the treasurer on the tax list of 1858; no warrant for the year 1859 ; no seal on the warrant for 1860, and the warrants for 1861 and 1862 have the seal of the district court attached. The warrant is not essential to the validity of the sale. Rhodes v. Sexton & Son, 33 Iowa, 510 ; Parker v. Sexton & Son, 29 id. 421; Hurley v. Powell, Levy & Co., 31 id. 61.
Hence none of the objections made to the validity of the sale are good and the judgment of the district court must be'
Reversed.